Citation Nr: 1757472	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  13-17 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for a lumbar strain, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1999 to June 2004 in the United States Marine Corps.

The matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied an increased rating in excess of 10 percent disabling for his back disability.

In August 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

In March 2017, the Board issued a decision denying an increased rating in excess of 10 percent disabling for the Veteran's back disability. The Veteran appealed the decision to United States Court of Appeals for Veterans Claims (Court). In September 2017, the Court, upon joint motion for remand, vacated the March 2017 Board decision and remanded for further development. Specifically, the Court ordered the Board to consider all medical records, including private treatment records from July 2011, which were reflective of an increased rating in excess of 10 percent.

In an October 2016 decision, the RO granted service connection for left lower extremity sciatica peripheral neuropathy.  The Veteran has not appealed that decision.  

In addition, the Veteran's claim for entitlement to a temporary total evaluation for convalescence status, post June 2012 back surgery, was referred by the Board in its March 2017 decision. The RO denied the Veteran's claim in a May 2017 rating decision. The Veteran has not appealed this decision; and therefore, the Board lacks jurisdiction to render a decision on the matter.


FINDINGS OF FACT

1. From the period before June 23, 2011 the Veteran's service-connected lumbar spine disability has been manifested by no worse than forward flexion of the thoracolumbar spine to 70 degrees without manifestation of abnormal gait, spine contour, kyphosis, or "incapacitating episodes" as defined by regulation.

2. For the period from June 24, 2011 to December 18, 2011, the Veteran's service-connected lumbar spine disability has been manifested forward flexion of the thoracolumbar spine of less than 30 degrees without ankylosis.

3. For the period since December 19, 2011, the Veteran's service-connected lumbar spine disability has been manifested by no worse than forward flexion of the thoracolumbar spine to 70 degrees without manifestation of abnormal gait, spine contour, kyphosis, or "incapacitating episodes" as defined by regulation.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for lumbar strain, from the period before June 23, 2011 have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. Part 4 , including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).

2. The criteria for a disability rating of 40 percent, but not greater than, for lumbar strain, from the period from June 24, 2011 to December 19, 2011 have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).

3. The criteria for a disability rating in excess of 10 percent for lumbar strain, from the period since December 20, 2011 have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Increased Rating - Thoracolumbar Spine

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.1 (2017). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2017).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. § 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2017). When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2017). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions regarding the avoidance of pyramiding, see 38 C.F.R. § 4.14 (2016), do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion. 38 C.F.R. §§ 4.40, 4.45 (2017).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2017). However, the evaluation of painful motion as limited motion only applies when the limitation of motion is non-compensable under the applicable diagnostic code. Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The General Rating Formula for Diseases and Injuries of the Spine provides the following, in pertinent part: a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. Part 4, including 4.71a (2017).

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id. 

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. Id. 

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine. Id. 

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. Id.

In March 2010, the Veteran reported occasional pain and radiation down his left leg which had worsened since his initial injury in 2001. He stated that the pain "severely limits his ability to lift, jog, and sometimes even walk."

During the hearing in August 2016, he testified that the 10 percent rating assigned was not adequate when accounting for the time missing work due to his back condition. He stated that he experienced excruciating pain during the VA examination when asked to perform range of motion tests. He also testified that he had frequent occurrences where his back would go out. During these events, he would "be laid out on the couch for days at a time." He stated that this would happen at a frequency of three to four days every two months. He experienced pain and weakness in his legs and back during these episodes. As a result, he opted for surgery (discectomy with laminectomy) to treat his back condition. He reported being on one-month of bed-rest after the procedure as he was unable to do very much with his lifting being limited to twenty pounds. The Veteran admits to having some alleviation of his back symptoms; but, that he still experiences pain and misses work due to pain. A recent episode caused him to take three days off of work and rest on the couch for five days.


Lumbar strain before June 23, 2011

An October 2009 radiology report indicated that the Veteran had moderate degenerative changes in the lumbosacral spine noted at L4-5 and L5-S1. Subsequent imaging also revealed a left disc herniation with minimal compression of the S1 nerve root. He was diagnosed with lumbosacral radiculopathy in November 2009. In December 2009, he received a steroid injection into his lower back to relieve pain. Treatment records indicate that he presented for several follow-up appointments for back treatment. The Veteran maintained diagnoses of lumbosacral spondylosis, lumbar facet arthropathy, and lumbosacral radiculopathy in his follow-up treatment records.

In April 2010, the Veteran was afforded a VA examination for his low back disability. He was diagnosed with a herniated lumbar disc at L4-L5-S1 and degenerative disc disease of the lumbar spine. The examiner found that the Veteran's back was negative for axial tenderness, muscle spasms, scoliosis, atrophy, cellulitis, and no pain was present on palpation. He was found to have some loss of lumbar lordosis. Range of motion testing of the back indicated flexion to 80 degrees, extension to 20 degrees, right side bend at 25 degrees, left side bend at 30 degrees and rotation bilaterally at 30 degrees. The Veteran exhibited pain on range of motion testing after extension and side bending to the right and left. No additional limitation of joint function, due to pain, fatigue, strength, or lack of endurance, was present.

The Board concludes that an increased rating in excess of 10 percent is not warranted for the Veteran's lumbosacral strain for the period before June 23, 2011. Medical examinations have shown that the Veteran does experience limits in range of motion in his back with pain noted during bending. However, the rating schedule, under DC 5237, requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees in order to meet the 20 percent disabling criteria. 

The April 2010 VA examination showed range of motion was measured at 80 degrees flexion, 20 degrees extension, 25 degrees for right side bend, 30 degrees for left side bend, with bilateral rotation at 30 degrees. This examination results indicate that the Veteran's back flexion was measured at greater than 60 degrees. In order to rate the spine at a disability rating of 20 percent or higher, back flexion must be measured at greater than 30 degrees, but not greater than 60 degrees. Thus, a rating of 20 percent for the Veteran's back condition is not warranted.

Low back strain from June 24, 2011 to July December 18, 2011

Treatment records from June 2011 to December 2011 showed that the Veteran continued to suffer from pain on movement with tenderness on palpation. A diagnosis of chronic low back pain with left lower extremity sciatica with a large L4-L5 protrusion with left L5 nerve root compression was confirmed. His acute lumbar strain was noted to have resolved; however, chronic low back pain with underlying degenerative changes and lumbar disc herniation was noted. The Veteran continued to present with left lower extremity sciatica.

In June 2011, the Veteran was seen at a private physiotherapy treatment facility for his back disability. Range of motion tests of the lumbar spine revealed active extension limited to 8 degrees with active flexion measured at 16 degrees. A follow-up examination from the same provider in July 2011 revealed active extension limited to 14 degrees with active flexion measured at 26 degrees.

As per 38 C.F.R. § 4.71a, DC 5237, when forward flexion of the thoracolumbar spine is measured at 30 degrees of less, a disability rating of 40 percent is warranted. The Veteran has not at any time presented with unfavorable ankylosis of the entire thoracolumbar spine. As such, a disability in excess of 40 percent is not warranted.

Low back strain since December 19, 2011

In December 2011, a VA examination of the Veteran's back was performed and he was diagnosed with a lumbar disc herniation. The examination was negative for intervertebral disc syndrome or other neurologic abnormalities related to the thoracolumbar spine and no incapacitating episodes were noted. The Veteran was given a diagnosis of lumbar disc herniation. Range of motion testing indicated forward flexion of 70 degrees, extension limited to 20 degrees due to pain, with bilateral flexion of the back ending at 20 degrees due to pain. The Veteran was noted to have functional loss in his back with less movement than normal and pain on movement. Pain was present on palpation of the back, but no guarding, muscle spasms, or weakness was indicated. Moderate intermittent pain was present in the Veteran's left leg due to radiculopathy. The examination was negative for incapacitating episodes due to the back condition.

Follow-up examinations have shown an improvement in the Veteran's back condition with reduction in pain and radiculopathy. A September 2012 examination revealed essentially a complete resolution of left lower extremity symptoms. An October 2012 by Dr. RP x-ray showed stable post-operative changes with no interval change in alignment. An April 2013 examination by Dr. CW confirmed that the strain had essentially resolved.

In June 2012, the Veteran received an x-ray of his back. The scan indicated moderate to severe narrowing at L5-S1. A diagnosis of discogenic disease was assigned. An MRI of the lumbar spine was performed in June 2012. In comparison to a prior MRI performed in December 2011, the June 2012 MRI showed an enlargement of the L4-L5 disc abnormality which compressed the L5 nerve root. Additionally, the L5-S1 disc abnormality had become broader, but did not cause any additional canal stenosis.

Because of his continued pain, the Veteran was referred for a surgical consult. In June 2012, the Veteran underwent a discectomy with laminectomy at the L4-L5-S1 region. The operation was performed by Dr. RP to alleviate the symptoms of pain associated with left lower radiculopathy. He was prescribed one month of bed rest and three months of limited duty post-surgery. The Veteran reported that he was prescribed bedrest from June 29, 2012 to July 16, 2012. He was able to return to work, but endorsed that he was restricted from physical activities until October 9, 2012. See April 2017 VA Form 21-4138.

The Board concludes that an increased rating in excess of 10 percent is not warranted for the Veteran's lumbosacral strain for the period since December 19, 2011. Medical examinations have shown that the Veteran does experience limits in range of motion in his back with pain noted during bending. However, the lower back strain schedule, under DC 5237, requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees in order to meet the 20 percent disabling criteria.

A December 2011 VA examination showed range of motion measured at 70 degrees flexion, 20 degrees extension, 20 degrees for right side bend, 20 degrees for left side bend, with bilateral rotation at 20 degrees. These examination results indicate that the Veteran's back flexion was measured at greater than 60 degrees. In order to rate the spine at a disability rating of 20 percent or higher, back flexion must be measured at greater than 30 degrees, but not greater than 60 degrees. Thus, a rating of 20 percent for the Veteran's back condition is not warranted.

Intervertebral Disc Syndrome (IVDS)

A higher disability rating may be assigned of there is the presence of an incapacitating episode caused by IVDS. A 10 percent rating may be assigned if incapacitating episodes are noted having a duration of at least one week, but less than two weeks during the past twelve months. The May 2010 VA examination did not indicate the presence of intervertebral disc syndrome as a listed diagnosis. Also, the December 2011 examination indicated that IVDS was not present and that no incapacitating episodes were noted as a result of the condition in the past twelve months. The Board notes that the Veteran reported that he has missed work on several occasions due to his back and that he is sometimes laid out on the couch for days at a time. However, note 1 under DC 5243 rating defines an "incapacitating episode" "as a period of acute signs and symptoms due to IVDS that requires bedrest prescribed by a physician and treatment by a physician." The record does not indicate that the Veteran was diagnosed with IVDS or was ever prescribed bedrest by a treating physician for the condition. Therefore, a disability rating for incapacitating episodes due to IVDS is not warranted. The Board notes that the Veteran did have bedrest prescribed for 18 days following his discectomy with laminectomy in June 2012; however, this was not pursuant to IVDS, and therefore, consideration under Note 1 under DC 5243 is not warranted.

There is no evidence that the Veteran presents with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. The Board considered factors cited in Deluca (pain, weakened movement, excess fatigability, or incoordination, functional loss due to pain and limited range of motion) in its decision. Under 38 C.F.R. Part 4, §4.40 (2017), functional loss of the musculoskeletal system may be considered if the individual exhibits the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. Limitations due to pain, supported by adequate pathology, may be considered. The Board notes that the Veteran presented with limited range of motion in his back and functional loss due to pain in his December 2011 VA examination. The examiner described the functional loss as limiting normal movement due to pain; however, the functional loss was noted as not having an impact on the Veteran's ability to work. In the April 2010 VA examination, functional loss was not noted and the examiner concluded that no additional limitation of joint function, due to pain fatigue, or lack of endurance, was present.

The Board acknowledges that the Veteran does experience pain, has missed work due to back pain, and has had some functional loss noted in his back. However, functional impairment caused by such does not approximate the criteria for a 20 percent or greater rating.

ORDER

Entitlement to an increased rating in excess of 10 percent for a lumbar strain for the period before June 23, 2011 is denied.

Entitlement to an increased rating of 40 percent, but not greater than, for the period from June 24, 2011 to December 18, 2011 is granted.

Entitlement to an increased rating for a lumbar strain for the period since December 19, 2011 is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


